Citation Nr: 1422163	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-05 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for residuals of a dislocation of the left shoulder with acromioclavicular separation and postoperative excision of the distal left clavicle, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Virtual VA (VVA) and Veterans Benefits Management System (VBMS) files have been reviewed; VBMS contains no records regarding this appeal and VVA contains multiple relevant documents. 

The appeal is REMANDED to the Agency of Original Jurisdiciton (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that there may be outstanding VA records relevant to the claim.  In an August 2008 statement, the Veteran reported that he had been under treatment for his left shoulder disability at the Kansas City VA Medical Center (VAMC) and had recently been transferred to the Leavenworth VAMC.  He asked that VA obtain medical records from these facilities.  The record on appeal, including the paper claims folder, Virtual VA, and VBMS files, however, contains only VA clinical records from the Kansas City VAMC for the period from August to October 2008.  Additional efforts are therefore necessary to ensure that the record is complete and VA has fulfilled its duty to assist.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

In addition, the Board finds that another VA medical examination is necessary prior to further consideration.  The Veteran was last examined for VA compensation purposes in September 2008 over 5 years prior.  He has also alleged that the examination was inadequate as additional manifestations of his disability were not considered by the examiner or AOJ, including neurological impairment.  See 38 C.F.R. 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994) (noting that where the symptoms for one condition are not duplicative or do not overlap, separate evaluations must be assigned).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any additional relevant clinical records from the Kansas City and Leavenworth VAMCs for the period from August 2007 to the present.  

2.  After any additional records are associated with the claims file, provide the Veteran a VA examination for the purposes of ascertaining the nature and severity of his service-connected residuals of a dislocation of the left shoulder with acromioclavicular separation and postoperative excision of the distal left clavicle.  The claims folder and access to any additional records in the Virtual VA and VBMS electronic files must be made available to the examiner for review in connection with the examination.  

In the examination report, the examiner should specifically delineate all symptoms and pathology associated with the service-connected left shoulder disability, to include any neurological impairment, scars, and decreased range of motion.  He or she should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also specify the appellant's dominant extremity.  An explanation for any opinion offered should be provided.  

3.  After the above development has been completed, and after conducting any additional development deemed necessary, review all the evidence of record in readjudicating the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

